In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Gavrin, J.), entered October 3, 2011, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
*1057The plaintiff pedestrian was crossing the street within a crosswalk with the traffic light and pedestrian crossing signal in her favor when she was struck on her left side by a bus operated by the defendant New York City Transit Authority (hereinafter the NYCTA) as it was making a right turn. The NYCTA acknowledges that the plaintiff was walking within the crosswalk and had the traffic and pedestrian signals in her favor at the time of the accident. The evidence submitted by the plaintiff established that, as a matter of law, the defendant driver violated the Traffic Rules and Regulations of the City of New York (34 RCNY) § 4-03 (a) (1) (i) (see Lariviere v New York City Tr. Auth., 82 AD3d 1165 [2011]) and that the plaintiff was free from comparative fault (see Klee v Americas Best Bottling Co., Inc., 60 AD3d 911 [2009]; Hoey v City of New York, 28 AD 3d 717 [2006]). In opposition, the NYCTA failed to raise a triable issue of fact. Accordingly, the plaintiffs motion for summary judgment on the issue of liability was properly granted. Skelos, J.E, Florio, Belen and Sgroi, JJ., concur.